Exhibit 10.29

NOTE EXCHANGE AGREEMENT
 
THIS NOTE EXCHANGE AGREEMENT (this “Agreement”) is dated as of January __, 2016
(the “Closing Date”), between True Drinks Holdings, Inc., a Nevada corporation
(the “Company”) and the holder signatory hereto (the “Holder”) of a senior
subordinated secured promissory note (the “Note”), payable by the Company in the
principal amount set forth opposite the Holder’s name on the signature page
attached hereto, which Note is attached hereto as Exhibit A.
 
Recitals
 
WHEREAS, the principal amount of the Note is currently outstanding, which amount
is set forth opposite the Holder’s name on the signature page attached hereto
(the “Outstanding Principal”);
 
WHEREAS, the Note is set to mature on September __, 2016 (the “Maturity Date”);
 
WHEREAS, in order to avoid penalty or premium incurred by satisfying any portion
of the Note prior to the Maturity Date, Section 2.1(b) of the Note requires the
Company to deliver to the Holder five days’ notice prior to any such payment;
 
WHEREAS, in accordance with Section 2.2 of the Note, all outstanding principal
amounts under the Note currently accrue interest at a rate of 12% per annum;
 
WHEREAS, Section 2.3 of the Note requires that all payments of principal and
interest on the Note must be paid in cash;
 
WHEREAS, the Company and the Holder desire to exchange the Outstanding Principal
of the Note for shares of the Company’s Series C Convertible Preferred Stock
(the “Preferred Stock”) and waive Sections 2.1(b), 2.2, 2.3 of the Note on the
terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby agreed
and acknowledged, the parties hereto hereby agree as follows:
 
1.           Securities Exchange.
 
(a)           Upon the following terms and subject to the conditions contained
herein, the Holder agrees to deliver to the Company the Note in exchange for
that number of shares of Preferred Stock as set forth opposite the Holder’s name
on the signature page attached hereto, which Preferred Stock shall represent the
Outstanding Principal divided by $113.33.
 
(b)           The execution and delivery of this Agreement by the parties hereto
and the closing under this Agreement (the “Closing”) shall occur upon execution
of this Agreement and the delivery of the Note to the Company for
cancellation.  At Closing, (i) the Preferred Stock issued in exchange for
cancellation of the Note shall be deemed the full and final consideration for
the cancellation of the Note, and the Note shall thereby be fully satisfied,
terminated and of no further force and effect without any further action by any
party; and (ii) all security interests and other liens of every type at any time
granted to or held by the Holder as security for the indebtedness evidenced by
the Note shall be terminated and automatically released without further action
by the Holder.

 
 

--------------------------------------------------------------------------------

 
 
2.           Waiver. The Holder hereby irrevocably waives the provisions set
forth in Sections 2.1(b), 2.2 and 2.3 of the Note, such that: (i) the Company
will not incur any penalty or premium by the exchange of the Note for the
Preferred Stock; (ii) the Company will not be obligated or required to pay any
interest accrued under the terms of the Note; and (iii) and the Holder will
accept that number of shares of the Preferred Stock as set forth opposite the
Holder’s name on the signature page attached hereto, rather than cash, as full
satisfaction of the Company’s obligations under the Note.
 
3.           Representations, Warranties and Covenants of the Holder.  The
Holder hereby makes the following representations and warranties to the Company,
and covenants for the benefit of the Company.
 
(a)           This Agreement has been duly authorized, validly executed and
delivered by the Holder and is a valid and binding agreement and obligation of
the Holder enforceable against the Holder in accordance with its terms, subject
to limitations on enforcement by general principles of equity and by bankruptcy
or other laws affecting the enforcement of creditors’ rights generally, and the
Holder has the power and authority to execute and deliver this Agreement and
documents contemplated hereby and to perform its obligations hereunder and
thereunder.
 
(b)           The Holder understands that the Preferred Stock is being offered
and sold in reliance on specific provisions of federal and state securities laws
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Holder set forth herein for purposes of qualifying for exemptions from
registration under the Securities Act of 1933, as amended (the “Securities
Act”), and applicable state securities laws.
 
(c)           The execution, delivery and performance of this Agreement by the
Holder and the consummation by the Holder of the transactions contemplated
hereby do not and will not (i) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, mortgage, deed of trust, indenture, note, bond,
license, lease agreement, instrument or obligation to which the Holder is a
party or by which the Holder’s properties or assets are bound, or (ii) result in
a violation of any federal, state, local or foreign statute, rule, regulation,
order, judgment or decree (including federal and state securities laws and
regulations) applicable to the Holder or by which any property or asset of the
Holder are bound or affected, except, in each case, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, materially and adversely affect
the Holder’s ability to perform its obligations under this Agreement.
 
(d)           The Holder is an “accredited investor” as defined under Rule 501
of Regulation D promulgated under the Securities Act, with sufficient knowledge
and experience in financial matters as to be capable of evaluating the risks and
merits of the transaction contemplated hereby.
 
(e)           The Holder is acquiring the Preferred Stock for the Holder’s own
account, for investment purposes, and not with a view to any resale or
distribution in whole or in part, in violation of the Securities Act or any
applicable securities laws; provided, however, that by making the
representations herein, the Holder does not agree to hold the Preferred Stock
for any minimum or other specific term and reserves the right to dispose of such
shares at any time in accordance with federal and state securities laws
applicable to such disposition.
 

 
 

--------------------------------------------------------------------------------

 
 
(f)           The Holder understands that the Preferred Stock, including the
shares of the Company’s common stock, par value $0.001 per share (“Common
Stock”), issuable upon conversion of the Preferred Stock (the “Conversion
Shares”), are “restricted securities,” as that term is defined in the Securities
Act and the rules thereunder, have not been registered under the Securities Act,
and that none of the Preferred Stock or Conversion Shares can be sold or
transferred unless they are first registered under the Securities Act and such
state and other securities laws as may be applicable or an exemption from
registration under the Securities Act is available (and then the Preferred Stock
and/or Conversion Shares may be sold or transferred only in compliance with such
exemption and all applicable state and other securities laws).
 
(g)           The Holder has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders’
structuring fees, financial advisory fees or other similar fees in connection
with any of the transactions contemplated by this Agreement.
 
(h)           The Holder acknowledges that the Preferred Stock was not offered
to the Holder by means of any form of general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (i) any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media, or broadcast over
television or radio, or (ii) any seminar or meeting to which the Holder was
invited by any of the foregoing means of communications.
 
(i)           The Holder owns and holds, beneficially and of record, the entire
right, title, and interest in and to the Note free and clear of all rights and
Encumbrances (as defined below) other than restrictions under the Securities Act
and other applicable federal and state securities laws.  The Holder has full
power and authority to transfer and dispose of the Note free and clear of any
right or Encumbrance other than restrictions under the Securities Act and other
applicable federal and state securities laws.  Other than the transactions
contemplated by this Agreement, there is no pending proposal, or other right of
any person to acquire all or any of portion of the Note.  “Encumbrances” shall
mean any security or other property interest or right, claim, lien, pledge,
option, charge, security interest, contingent or conditional sale, or other
title claim or retention agreement interest or other right or claim of third
parties, whether perfected or not perfected, voluntarily incurred or arising by
operation of law, and including any agreement (other than this Agreement) to
grant or submit to any of the foregoing in the future.
 
(j)           No person or entity, other than the Company, has been authorized
to give any information or to make any representation on behalf of the Company
in connection with the offering of the Preferred Stock, and if given or made,
such information or representations have not been relied upon by the Holder as
having been made or authorized by the Company.  The only representations and
warranties made by the Company in connection with the offering of the Preferred
Stock are those contained in this Agreement, and the only information made
available by the Company in connection with the offering of Securities is
contained in this Agreement.
 
4.           Representations, Warranties and Covenants of the Company.  The
Company represents and warrants to the Holder, and covenants for the benefit of
the Holder, as follows:
 
(a)           The Company has been duly incorporated and is validly existing and
in good standing under the laws of the state of Nevada, with full corporate
power and authority to own, lease and operate its properties and to conduct its
business as currently conducted.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           This Agreement has been duly authorized, validly executed and
delivered on behalf of the Company and is a valid and binding agreement and
obligation of the Company enforceable against the Company in accordance with its
terms, subject to limitations on enforcement by general principles of equity and
by bankruptcy or other laws affecting the enforcement of creditors’ rights
generally, and the Company has full corporate power and authority to execute and
deliver this Agreement and the other agreements and documents contemplated
hereby and to perform its obligations hereunder and thereunder.
 
(c)           The Company covenants and agrees that promptly following the
Closing, the Note will be cancelled and retired by the Company.
 
5.           Registration Rights.
 
(a)      If, at any time following the date of this Agreement, any Conversion
Shares remain outstanding, and (i) there is not one or more effective
registration statements covering all of the Conversion Shares (a “Registration
Statement”) and (ii) the Company proposes for any reason to register any shares
of Common Stock under the Securities Act (other than pursuant to a registration
statement on Form S-4 or Form S-8 (or a similar or successor form)) with respect
to an offering of Common Stock by the Company for its own account or for the
account of any of its stockholders, it shall at each such time promptly give
written notice to the Holder of its intention to do so (but in no event less
than thirty (30) days before the anticipated filing date) and, to the extent
permitted under the provisions of Rule 415 under the Securities Act, include in
such registration all Conversion Shares with respect to which the Company has
received written requests for inclusion therein within fifteen (15) days after
receipt of the Company’s notice (a “Piggyback Registration”).  Such notice shall
offer the Holder the opportunity to register such number of Conversion Shares as
the Holder may request.
 
(b)      If at any time the Securities and Exchange Commission (the “SEC”) takes
the position that the offering of some or all of the Conversion Shares in a
Registration Statement is not eligible to be made on a delayed or continuous
basis under the provisions of Rule 415 under the Securities Act or requires the
Holder to be named as an “underwriter”, the Company shall use its best efforts
to persuade the SEC that the offering contemplated by the Registration Statement
is a valid secondary offering and not an offering “by or on behalf of the
issuer” as defined in Rule 415 and the Holder is not an “underwriter”.   In the
event that, despite the Company’s best efforts and compliance with the terms of
this Section 5(b), the SEC refuses to alter its position, the Company shall (i)
remove from the Registration Statement such portion of the Conversion Shares
and/or (ii) agree to such restrictions and limitations on the registration and
resale of the Conversion Shares as the SEC may require to assure the Company’s
compliance with the requirements of Rule 415; provided, however, that the
Company shall not agree to name the Holder as an “underwriter” in such
Registration Statement without the prior written consent of the Holder.  Any
cut-back imposed on the Holder pursuant to this Section 5(b) shall be allocated
among all outstanding Conversion Shares issuable to and/or held by any Holder on
a pro rata basis.
 
6.           Fees and Expenses.  Each party hereto shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.
 
7.           Waiver of Interest.  In addition to the waiver of any and all
accrued interest under Section 2 of this Agreement, the Holder hereby
irrevocably waives any and all claims, demands, suits, actions, causes of action
and rights whatsoever at law or in equity, now existing or arising relating to
any accrued and unpaid interest on the Note or any other agreement between the
parties.  The Holder hereby acknowledges and agrees that it shall not commence
or prosecute in any way, or cause to be commenced or prosecuted, any action in
any court relating to such accrued and unpaid interest.

 
 

--------------------------------------------------------------------------------

 
 
8.           Governing  Law; Consent to Jurisdiction  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of
California without giving effect conflicts of law principles that would result
in the application of the substantive laws of another jurisdiction.  Each of the
parties consents to the exclusive jurisdiction of the federal courts whose
districts encompass any part of the County of Orange in connection with any
dispute arising under this Agreement and hereby waives, to the maximum extent
permitted by law, any objection, including any objection based on forum non
conveniens, to the bringing of any such proceeding in such jurisdictions.  EACH
PARTY WAIVES ITS RIGHT TO A TRIAL BY JURY.  Each party to this Agreement
irrevocably consents to the service of process in any such proceeding by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
such party at its address set forth herein.  Nothing herein shall affect the
right of any party to serve process in any other manner permitted by law.
 
9.           Confidentiality.  The Holder acknowledges and agrees that the
existence of this Agreement and the information contained herein and in the
Exhibits hereto (collectively, “Confidential Information”) is of a confidential
nature and shall not, without the prior written consent of the Company, be
disclosed by the Holder to any person or entity, other than the Holder’s
personal financial and legal advisors for the sole purpose of evaluating an
investment in the Company, and that it shall not, without the prior written
consent of the Company, directly or indirectly, make any statements, public
announcements or release to trade publications or the press with respect to the
subject matter of this Agreement.  Notwithstanding the foregoing, the Holder may
use or disclose Confidential Information to the extent the Holder is required by
law to disclose such Confidential Information, provided, however, that prior to
any such required disclosure, Holder shall give the Company reasonable advance
notice of any such disclosure and shall cooperate with the Company in protecting
against any such disclosure and/or obtaining a protective order narrowing the
scope of such disclosure and/or use of the Confidential Information.  The Holder
further acknowledges and agrees that the information contained herein and in the
other documents relating to this transaction may be regarded as material
non-public information under United States federal securities laws, and that
United States federal securities laws prohibit any person who has received
material non-public information relating to the Company from purchasing or
selling securities of the Company, or from communicating such information to any
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell securities of the Company.  Accordingly,
until such time as any such non-public information has been adequately
disseminated to the public, the Holder shall not purchase or sell any securities
of the Company, or communicate such information to any other person.
 
10.           Entire Agreement.  This Agreement constitutes the entire
understanding and agreement of the parties with respect to the subject matter
hereof and supersedes all prior and/or contemporaneous oral or written proposals
or agreements relating thereto all of which are merged herein.  This Agreement
may not be amended or any provision hereof waived in whole or in part, except by
a written amendment signed by all of the parties hereto.
 
11.           Counterparts.  This Agreement may be executed by facsimile
signature and in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement was duly executed on the date first written
above.
 

    TRUE DRINKS HOLDINGS, INC.    
By:________________________________
Name:
Title:
 
    HOLDER:     ___________________________________         (Print or Type Name
of Holder)    
 
By:________________________________        
Name:
Title:
 
Outstanding Principal of Note:____________
 
Number of shares of Preferred Stock:_______

 
 